                CaseCase
                     3:15-cv-00243-MPS
                         19-1145, Document
                                        Document
                                           37, 07/23/2019,
                                                   214 Filed
                                                           2615166,
                                                             07/23/19
                                                                    Page1
                                                                       Page
                                                                          of 1 of 1



                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 23rd day of July, two thousand and nineteen,

      ____________________________________

      United States of America,                                     ORDER
                                                                    Docket No. 19-1145
      lllllllllllllllllllllPlaintiff-Appellee,

      v.

      Diane M. Garrity, as fiduciary of the estate of Paul G.
      Garrity, Sr., deceased, Paul G. Garrity, as fiuciary of the
      estate of Paul G. Garrity, Sr., deceased, Paul M.
      Sterczala, as fiduciary of the estate of Paul G. Garrity,
      Sr., deceased,

      lllllllllllllllllllllDefendants-Appellants.
      _______________________________________

             The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to Local Rule 42.1.

              The stipulation is hereby "So Ordered".




                                                              For The Court:
                                                              Catherine O'Hagan Wolfe,
                                                              Clerk of Court




CERTIFIED COPY ISSUED ON 07/23/2019
